                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK



   MARIE SQUILLA,

                                                       Plaintiff,
                                                                        DECISION & ORDER
                                -vs-
                                                                         17-CV-6493-CJS
   COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.



                                         APPEARANCES

For Plaintiff:                                      Steven Richard Dolson, Esq.
                                                    The Law Offices of Steven R. Dolsen, PLLC
                                                    126 N. Salina Street, Suite 3B
                                                    Syracuse, NY 13202
                                                    (315) 423-3328

For the Commissioner:                               Peter William Jewett, Esq.
                                                    Social Security Administration
                                                    Office of General Counsel
                                                    26 Federal Plaza, Room 3904
                                                    New York, NY 10278
                                                    (212) 264-2436

                                                    Kathryn L. Smith, A.U.S.A.
                                                    United States Attorney's Office
                                                    100 State Street
                                                    Rochester, NY 14614
                                                    (585) 263-6760

                                         INTRODUCTION
        Siragusa, J. This Title II Social Security Act matter is before the Court on cross-motions

pursuant to 42 U.S.C. § 405(g) and Fed. R. Civ. P. 12(c) for judgment on the pleadings by

plaintiff Marie Squilla (“Plaintiff”) and the Commissioner of Social Security (“Commissioner”).
For the reasons stated below, the Court reverses the ALJ’s decision and remands the case for

a new hearing.

                                    PROCEDURAL BACKGROUND
        Plaintiff filed an application for disability benefits under Title II of the Social Security

Act on February 12, 2014. She claimed disability as of January 1, 2009. The Social Security

Administration denied her claim on April 15, 2014, and she requested and was granted a

hearing before an Administrative Law Judge (“ALJ”) on April 15, 2016. She appeared with a

non-attorney representative and testified. The ALJ also heard testimony from a vocational

expert. Certified Administrative Record (“R.”) 10, Feb. 12, 2018, ECF No. 8.

        The ALJ determined that through the date last insured, which was March 31, 2012,

Plaintiff was not disabled, and she can perform light work with some limitations.1 R. 14.

Plaintiff appealed the decision to the Appeals Council, which, on June 20, 2017, denied her

appeal. She filed the instant action on July 25, 2017, and the Court heard oral argument on

the motions on October 4, 2018.

                                          SCOPE OF REVIEW
        A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the ALJ’s factual findings are unsupported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also Green-Younger v. Barnhart, 335

F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence means ‘such relevant evidence as a


        1 “[T]he claimant is able to sit for up to six hours, and stand and/or walk for up to four hours.

She requires a sit/stand option that allows her to change position every 60 minutes of sitting for up to
five minutes; and after every 30 minutes of standing and/or walking for 5 minutes, without leaving the
workstation. She cannot climb, balance on narrow, slippery, or moving surface; kneel, or crawl. She
can occasionally stoop and crouch. She can tolerate occasional exposure to extreme heat, extreme
cold, wetness, humidity, and airborne irritants. She requires up to three additional, short, less-than-5-
minute, unscheduled breaks beyond normal scheduled breaks. She can interact with the public at DOT
people function levels 7 (serving) and 8 (helping taking instruction), but cannot perform teamwork.
She can work to meet daily goals, but not maintain an hourly, machine-driven, assembly line
production rate.” R. 14.


                                             Page 2 of 5
reasonable mind might accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000). “The deferential standard of review for substantial evidence

does not apply to the Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                          ANALYSIS
       Plaintiff argues that the ALJ substituted her own lay opinion for that of Gule-Rana

Masood, MD, Plaintiff’s treating physician, when making her RFC determination. Pl’s Mem. of

Law 4, Mar. 29, 2018, ECF No. 9-2. Plaintiff refers to the ALJ’s decision in which she wrote:

       On April 19, 2016, Gule-Rana Qadir-Masood, M.D, completed a medical source
       statement regarding the claimant (Ex. 7). The claimant has treated with Dr.
       Qadir-Masood for ten years. Dr. Qadir-Masood reported that the claimant has
       heart disease and depression. The doctor indicated that the claimant would be
       able to walk one city block before needing to rest or experiencing severe pain
       and would need a job that permitted her to shift positions at will. Dr. Qadir-
       Masood stated that, at one time, the claimant would be able to sit for two hours
       and stand for one hour. The doctor reported that, in an eight-hour workday, the
       claimant would only be able to stand/walk for less than two hours and sit for
       about two hours (Ex. 7F, p.2). Dr. Qadir-Masood stated that the claimant’s
       impairments would likely produce “good days” and “bad days” and would likely
       miss about four days of work per month because of her impairments. Dr. Qadir-
       Masood indicated that, in a typical workday, the claimant’s experience of pain
       or other symptoms would frequently be severe enough to interfere with
       attention and concentration needed to perform even simple work tasks (Ex. 7F,
       p.3). Dr. Qadir-Masood opined that the claimant would be capable of performing
       low stress jobs (Ex. 7F, P.2). The doctor did not give an opinion as to whether
       the claimant’s limitations have existed and persisted since the date last insured
       (Ex. 7F, P.3)

       I accord less weight to the opinion of Dr. Qadir-Masood. Despite a treating
       relationship of ten years, the doctor was unable to state whether the claimant’s
       impairments have persisted since the date last insured. Because the claimant’s
       treating physician was unable to relate the claimant’s impairments back to the
       date last insured, the opinion is entitled to less weight. Moreover, the opinion
       is not consistent with the generally favorable treatment notes, not supported
       by objective medical evidence, and is not consistent with the claimant’s level of
       activity.”

R. 16–17.




                                         Page 3 of 5
       At oral argument, Plaintiff brought to the Court’s attention for the first time an issue

that arose during the ALJ’s hearing on April 15, 2016. After the vocational expert testified, the

ALJ and Plaintiff’s representative engaged in a colloquy about a consultative examination:

       ATTY: [W]hat I would like to do is if you give me a week to work on this again.

       ALJ:    Okay.

       ATTY: And then I’ll let you know. And if not, you—a consultative examination
       isn’t going to do anything for us. I think that a medical expert would be—

       ALJ:    It’s very hard to go back.

       ATTY: And, I mean, it would be better to review the file than a consultative
       examination.

       ALJ: Yeah. If I had more control over what the—yeah, okay. Let’s do that. We’ll
       do that, and then if I can’t get a treating source statement, I’ll send out
       interrogatories, and then you can see them. If we can do it—you know, if the
       interrogatories come back one way—if I can do a favorable decision, I’m going
       to go ahead and do it. If I can’t do a favorable, I’ll give you the opportunity to
       have additional hearing.

R. 62–63 (emphasis added). Although Plaintiff’s request for a review of the hearing decision

is in the record, R. 182, it is missing the “attached brief” referred to in part five of the form.

The Court cannot determine whether the ALJ followed-through on her plan discussed above,

or if Plaintiff raised that issue to the Appeals Council. The Record does not indicate that the

ALJ offered Plaintiff an additional opportunity to be heard.

       ALJ hearings must be “fundamentally fair.” See Richardson v. Perales, 401 U.S. 389,

400-01 (1971) (“this administrative procedure, and these hearings, should be

understandable to the layman claimant, should not necessarily be stiff and comfortable only

for the trained attorney, and should be liberal and not strict in tone and operation. This is the

obvious intent of Congress so long as the procedures are fundamentally fair.”). The Court finds

that in promising Plaintiff that “If I can’t do a favorable, I’ll give you the opportunity to have




                                            Page 4 of 5
additional hearing,” the ALJ created an obligation for herself, which the Record does not show

she fulfilled.

        Thus, the failure to offer Plaintiff an additional hearing under the circumstances of this

case make the procedure fundamentally unfair. See Hess v. Secretary of Healt, Ed. and

Welfare, 497 F.2d 837, 841 (3d Cir. 1974) (“we note that although no definite commitment

was made, the claimant may well have inferred that the latest records of the Geisinger Medical

Center would be obtained before a decision would be handed down.”). Accordingly, the Court

reverses the Commissioner’s decision and remands this case for a new hearing.

                                          CONCLUSION
        For the foregoing reasons, the Court denies the Commissioner’s application for

judgment on the pleadings, ECF No. 11, and grants Plaintiff’s motion, ECF No. 9, and remands

the case for a new hearing pursuant to the fourth sentence of 42 U.S.C. § 405(g). The Clerk

is directed to close the case.

DATED: November 7, 2018
       Rochester, New York

                                                            /s/ Charles J. Siragusa
                                                            CHARLES J. SIRAGUSA
                                                            United States District Judge




                                           Page 5 of 5
